Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldstein, J.), rendered June 26, 1984, convicting him of robbery in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s summation diverged from the confines of the evidence adduced at trial in certain minor respects. These inaccuracies were, however, so inconsequential as to be harmless as a matter of law, and a new trial is therefore not warranted (see generally, People v Roopchand, 65 NY2d 837, affd 107 AD2d 35; People v Galloway, 54 NY2d 396). We would further note that the trial court issued curative instructions to the effect that the jury’s recollection of the evidence should prevail. Mollen, P. J., Thompson, Eiber and Spatt, JJ., concur.